Citation Nr: 1235786	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  04-41 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1991 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2003, in which the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), in pertinent part, denied the Veteran's claim of entitlement to a TDIU. 

This claim was previously before the Board in June 2007, October 2009, and March 2011, when the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary development.

The Board notes that the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was previously before the Board on appeal.  However, following the Board's March 2011 remand, the service connection claim was granted in a March 2012 rating decision.  To date, the Veteran has not appealed either the initial disability rating or effective date assigned.  Therefore, that claim is not currently on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.






	(CONTINUED ON NEXT PAGE)
REMAND

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.  The Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

At issue in this case is the Veteran's contention that TDIU is warranted because his service-connected disabilities render him unemployable.  The effect on employment resulting from the current severity of his service-connected disabilities therefore is of primary importance.

VA's duty to assist the Veteran in developing his claim of entitlement to TDIU includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Any such medical examination and/or medical opinion must be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, any such medical examination and/or medial opinion usually must be contemporaneous by portraying the current state of the service-connected disability at issue.  Allday v. Brown, 7 Vet. App. 517 (1995); see VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

VA medical examinations were provided, and medical opinions on the issue of the Veteran's employability have been obtained, with respect to the Veteran's service-connected hiatal hernia and bilateral knee disabilities.  Specifically, the claims file contains VA examinations and opinions dated in December 2002.  Given that the last VA medical examination and/or opinion is almost ten years old, another appropriate VA medical examination, complete with a medical opinion concerning the effect the Veteran's service-connected hiatal hernia and bilateral knee disabilities have on his ability to obtain and sustain a substantially gainful occupation, is required pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), 38 C.F.R. § 3.159(c)(4) (2011), and the aforementioned case law and VAOPGCPREC.  

Additionally, since the December 2002 VA examinations, the Veteran was awarded service connection for PTSD in a March 2012 rating decision.  The Veteran was afforded a VA psychiatric examination in April 2011, at which time the Veteran reported that he was currently unemployed.  However, the April 2011 VA examiner did not provide a medical opinion regarding the effects of the Veteran's PTSD on his employability, since the examination was for the purpose of establishing service connection and not for assessing the current severity of the PTSD.

Therefore, for the aforementioned reasons, the Board finds that another VA examination must be obtained to assess the current severity of all of the Veteran's service-connected disabilities before a decision on his TDIU claim can be made.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Wichita, Kansas, are dated from April 2007.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Wichita, Kansas, VAMC since April 2007 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be memorialized in the Veteran's claims file.


2.  After obtaining any available medical evidence, schedule the Veteran for an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience. 

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination.  All necessary special studies or tests are to be accomplished.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The Veteran is currently service-connected for the following disabilities: PTSD, hiatal hernia, left knee meniscectomy, right knee chondromalacia, and scars of the left eyebrow region.

Any opinion provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After the above development is completed, and any other development that may be warranted based on action taken pursuant to the above paragraphs, the RO/AMC should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


